department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date cc tege eb qp2 conex-124993-18 ------------- --------------------- he asked why we taxed the investment gains in his ira before number release date uil the honorable chuck fleischmann member u s house of representatives georgia avenue suite chattanooga tn attention dear representative fleishmann i am responding to an email dated date on behalf of your constituent ---------------------------- distribution we do not have enough information to determine what if any changes occurred either in the law or financial circumstances that would affect his ira we can however provide some general information on ira taxability that we hope is helpful generally individuals are not taxed on ira income until the funds are distributed or withdrawn however some iras engage in activities and investments that generate taxable_income to the ira for example if an ira holds an operating business or debt- financed assets the income related to that operating business or debt-financed asset may be subject_to unrelated_business_income_tax ubit for more information see sec_408 and of the internal_revenue_code and sec_1_408-1 of the treasury income_tax regulations the ira custodian reports ubit on a form 990-t exempt_organization business income_tax return the ira custodian also pays any resulting taxes penalties and interest from available assets in the taxpayer’s account for more information about these tax_payments see sec_1_6012-2 e and a of the regulations i’m enclosing a copy of publication 590-b distributions from individual_retirement_arrangements iras what acts result in penalties and additional taxes on page i am also enclosing a may want to read the information under the heading ------------------ ---------------- conex-124993-18 copy of publication tax on unrelated_business_income of exempt_organizations to which publication 590-b refers i hope this information is helpful if you have additional questions please call me or ----- ----------------------- -------------------- sincerely at victoria a judson associate chief_counsel tax exempt and government entities enclosures
